Citation Nr: 0947879	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  00-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to May 
1960 and from October 1984 to May 1998.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1999 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In February 2007, the Board issued a decision denying the 
claim for entitlement to service connection for a psychiatric 
disorder.  The Veteran appealed this denial to the Court of 
Appeals for Veterans Claims (Court).   In October 2007, the 
Court granted a Joint Motion for Remand filed by the parties 
vacating the February 2007 Board decision.  The appeal was 
returned to the Board when it was remanded for further 
development in February 2008.  The case has now returned to 
the Board for further appellate action.  

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2009).  VA policy is to afford 
the representative an opportunity to submit a VA form 646 
after completing the development directed in a remand and 
prior to returning an appeal to the Board.  M21-1MR, Part 1, 
Chapter 5, Section F, Para. 27 (Aug. 19, 2005).  Although the 
record does not contain a VA Form 646 from the Veteran's 
representative, or evidence that the representative was 
invited to complete that form, after either the February 2006 
or the February 2008 Board remand, both a January 2007 and a 
November 2009 post-remand brief from the representative are 
of record. Most recently, the Veteran's representative was 
able to review the new evidence added to the record since the 
Board's February 2008 remand and provide argument in response 
to the continued denial of the Veteran's case prior to the 
Board's consideration of the appeal.  Additionally, the 
decision below is favorable to the Veteran and constitutes a 
full grant of the benefits on appeal.  The Veteran is, 
therefore, not prejudiced by the lack of a Form 646 from his 
representative.  See McDonough Power Equip. v. Greenwood, 464 
U.S. 548, 553 (1984); Overton v. Nicholson, 20 Vet. App. 427, 
435-7 (2006) (an error is not prejudicial if it did not 
prevent a claimant from meaningful participation in the 
adjudication of the claim).


FINDING OF FACT

The Veteran's psychiatric disorder, diagnosed as depressive 
disorder, was incurred during active duty service.  


CONCLUSION OF LAW

Service connection for a psychiatric disorder, diagnosed as 
depressive disorder, is warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  

The Veteran contends that he developed a psychiatric disorder 
during his second period of active service.  In a May 2008 
statement, he asserted that he began taking medication for a 
psychiatric condition during service, and has continued to 
take the same medication and experience symptoms since that 
time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service treatment records establish that the Veteran was 
diagnosed with an anxiety disorder and depression during his 
second period of active duty service.  In May 1991, the 
Veteran began treatment for anxiety and was prescribed anti-
anxiety medication, and he continued to receive consistent 
mental health treatment throughout service.  While the 
Veteran was found psychiatrically normal at his retirement 
examination in May 1998, the examining physician diagnosed 
depression and a mood disorder and noted that the Veteran was 
doing well on Zoloft. 

The Veteran was also diagnosed with depression following a 
May 1999 VA psychiatric examination, one year after his 
separation from active duty service.  Similar findings were 
made during a May 2000 psychological consultation at the 
Little Rock VA Medical Center (VAMC) when a mood disorder 
secondary to the Veteran's use of heartburn medication and 
alcohol was diagnosed.  A depressive disorder was also found 
upon VA examinations in August 2006 and July 2009.  

Although the August 2006 VA examiner was unable to link the 
Veteran's current depression to the depression noted during 
service without resort to speculation, the July 2009 VA 
examiner expressed the opinion that the Veteran's current 
depressive symptoms are related to the depression the Veteran 
experienced in military service.  The examiner noted that the 
Veteran had exhibited continuous symptoms of depression since 
service with no indication of a total remittance of the 
disorder.  The record thus contains competent medical 
evidence of a nexus between the Veteran's current depression 
and his in-service psychiatric diagnoses and treatment.  

The Board finds that the medical evidence of record 
establishes the presence of a current disability, an in-
service injury, and a medical nexus linking the Veteran's 
depressive disorder to active duty service.  All the elements 
necessary for establishing service connection are met and the 
Veteran's claim for service connection for a psychiatric 
disorder, diagnosed as depressive disorder, is therefore 
granted.

ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as depressive disorder, is granted.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


